Lipscomb, J.
The District Court, according to the decision of this court in Titus v. Latimer, had no jurisdiction of the appeal, and the ease was properly dismissed on that ground; but tho court had uo authority to pass on the judgment of the justice of the peace. It maj^, however, he said that, as the case was dismissed, as it should have been, the reason influencing the judge cannot be material. This is true. If a correct decision of the case is made, a wrong reason given by the judge cannot affect it.
The only question seems to he, whether any judgment could have been rendered, even for costs. If it was competent for the District Court to render any judgment, its judgment is subject to revision in this court. It must he admitted that, according to the practice of the common-law courts, in a case of want of jurisdiction, no judgment could be rendered. But the practice has been uniform, from the organization of tho courts under the Republic down to tha present day, to give costs to the successful party; and we are not aware that the propriety of the practice has ever been questioned.
Iu the ease of Doss v. Waggoner, (3 Tex. R., 515,) the judgment of the District Court of Lamar couuty had been rendered at a time not within the legal term of the court. On error taken to this court, it was ruled that “ the court had no jurisdiction to try and determine canses at the time these judgments purport to have been rendered; there was, in fact, no court in session, and no judgment could, bylaw, have beeu pronounced; and, consequently, they *2are not only absolute nullities, in the ordinary signification oí the term, when applied to judgments of courts having no jurisdiction over the subject-matter or the parties, hut they are not even the acts of a court, and are, therefore, not susceptible of appeal, or subject to revision in an appellate tribunal.” It is further remarked, The appellant has mistaken his remedy, if any were required, against these pretended judgments; and it is ordered that the causes he stricken from the docket, at his costs.” On the authority of the case just cited, the District Court should have stricken the cause from the docket, at the costs of the party who appealed to that court. Judgment reversed at the costs* of the appellee, and the cause dismissed.
Reversed and dismissed.